DETAILED ACTION 
The amendment submitted on November 8, 2021 has been entered.  Claims 1-20 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if an approvable terminal disclaimer were to be submitted, as discussed below.  
Election/Restrictions 
The requirement for a species election (see the action mailed on March 8, 2021) is hereby withdrawn.  
Citation of Relevant Prior Art 
The prior art made of record (i.e., Ortwine et al., see attached form PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  Ortwine et al. discloses “combina-tion therapy with beta-lactams and glycopeptides” (p. 75; section 3.2, “Exploiting the ‘seesaw effect’ with beta-lactam combinations”) in the treatment of MRSA having mutated PBP2a, and is therefore relevant background information.  Ortwine et al., however, does not disclose or suggest the triple combination of the instant claims.  
Furthermore, it is the examiner’s impression that, when considered as a whole, the prior art teaches away from the claimed invention.  To this end, Pfaendler (cited in applicant’s Infor-mation Disclosure Statement submitted on November 18, 2019) discloses that 
MRSA resistance is not due to the formation of β-lactamase but to an entirely different mechanism, namely a lack of, or inadequate binding of the antibiotic to a penicillin binding protein PBP 2a, present with all MRSA strains.  From this viewpoint, pharmaceutical preparations of penicillins or cephalosporins with β-lactamase inhibitors are not a solution to overcome resistance of MRSA and also the combination of amoxicillin and clavulanate is inappropri-ate in infections due to MRSA.  
Withdrawn Rejections 
The rejection of claims 1-8 and 16-18 under 35 U.S.C. 112(b) as being indefinite is with-drawn because “suitable” and “some” have been deleted from the claims.  With respect to claims 9-10, the examiner acknowledges that the claims are drawn to “a combination of three different compounds (‘triple combination’)” (see applicant’s Remarks, submitted November 8, 2021, at p. 7).
The rejection of claims 1-10 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Sumita (Eur. J. Clin. Microbiol. Infect. Dis. 10, 77-84 (1991)) is withdrawn because the examiner is persuaded (applicant’s Remarks at p. 6) that “[i]n Staphylococcus aureus, four major PBPs [penicillin-binding proteins], PBP1 to 4, have been isolated” (Sumita at p. 77), but the antibiotic resistance described in Sumita is not necessarily mediated by PBP2a, i.e., a “PBP2a mutant” (Remarks at p. 7), as required by the instant claims.  
The rejection of claims 1-5, 7-9, and 16-17 under 35 U.S.C. 103 as being unpatentable over Koga (Antimicrob. Agents Chemother. 52(8):2849-54 (2008)) in view of Aldeyab (Int. J. Antimi-crob. Agents 32(6):499-504 (2008)) is withdrawn for substantially the same reason.  
Maintained Rejections Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,500,191 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘191 patent, of which the present applica-tion is a continuation, claims compositions within the scope of the instant claims, which are claimed as being useful for treating MRSA (see, e.g., claim 1 of the ‘191 patent).  Applicant has not substantively responded to this rejection (see applicant’s Remarks at p. 11), so it is maintain-ed.  The examiner suggests a terminal disclaimer.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628